Case 1:16-cv-02981-MSK-KMT Document 60 Filed 12/11/18 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Case No. 16-cv-02981-KMT

  TECH INSTRUMENTATION, INC., a Colorado corporation,
  individually and on behalf of all others similarly situation

         Plaintiff,

  v.

  EURTON ELECTRIC COMPANY, INC., a California corporation

         Defendant.


                                    JOINT STATUS REPORT


         Plaintiff Tech Instrumentation, Inc. (“Plaintiff” or “TII”) and Defendant Eurton Electric

  Company, Inc. (“Defendant” or “Eurton”) submit this Joint Status Report, as Ordered by the

  Court on August 14, 2018. (Dkt. 59.)

         Plaintiff’s Position: This case has been stayed since August 14, 2018, pending the

  Parties formal mediation. The Parties attended a full-day mediation on November 27, 2018, as

  scheduled, with third-party neutral Joe Epstein of Conflict Resolution Services. Unfortunately, a

  settlement was not reached at the mediation. Notwithstanding this, the Parties have continued

  discussions with the mediator. On December 11, 2018, Mr. Epstein relayed to Defendant that

  Plaintiff’s last offer (communicated at the close of the mediation) would remain open until close

  of business on December 12, 2018.




                                                 1
Case 1:16-cv-02981-MSK-KMT Document 60 Filed 12/11/18 USDC Colorado Page 2 of 5




         In the event Eurton accepts, the Parties will have a settlement. If Eurton rejects the offer,

  Plaintiff believes it is time to return to the litigation. There is simply no reason to continue

  allowing Eurton to delay this case.

         To conclude this litigation, Plaintiff needs additional information necessary to identify

  Class members (to date Eurton has provided records for one of three identified repositories).

  That is, and as the Court is aware, Eurton has three different data sets that can be used to locate

  Class members—an “accounting database system,” which includes a master list of persons with

  whom it has transacted business, a “potential customer/actual customer spreadsheet,” which

  captures both potential and actual customers who haven’t been transferred into the accounting

  database system, and a “Fax List.” (See Dkt. 36 at 5-6.) To date, Eurton has only provided the

  Fax List in discovery, and Plaintiff requires the other two data sets to sufficiently craft an

  accurate Class notice plan.

         Given that this information has been requested repeatedly, the deadline for its production

  by Defendant should be set no later than January 4, 2019. While Eurton claims it will meet and

  confer in good faith on this issue, that strikes Plaintiff as being disingenuous—Plaintiff has

  repeatedly requested this information only to be told Eurton is “working on it.” For Eurton to

  claim now that it intends on meeting and conferring in good faith demonstrates a lack of good

  faith up to this point. Put simply, further delays are undeserved and unnecessary. Once the

  necessary data is produced, Plaintiff proposes that its proposed notice plan be due 30 days

  following receipt of the necessary information.

         Following the dissemination of notice, the Class members should have an opportunity to

  request exclusion. After the period for opting out closes, the Parties should proceed with any


                                                    2
Case 1:16-cv-02981-MSK-KMT Document 60 Filed 12/11/18 USDC Colorado Page 3 of 5




  dispositive motions. Eurton indicates below that it desires “class discovery,” but this is confusing

  given that the Court already certified the Class. To the extent Eurton desires discovery in a

  belated attempt to seek decertification of the Class, that effort should be rejected. If Eurton has a

  basis for moving to decertify the Class, it should present a motion. Eurton shouldn’t be allowed

  to re-open class discovery so that it can engage in a fishing expedition.

          Defendant’s Position:      Defendant and its counsel appeared for mediation with Joe

  Epstein of Conflict Resolution Services on November 26, 2018. However, only Plaintiff’s

  counsel was present at this mediation. Defendant has been and continues to engage in good faith

  settlement discussions with Plaintiff in an attempt to determine if this matter may be informally

  resolved.

          While settlement discussions are still ongoing, it is Defendant’s intent to file a motion for

  summary judgment and a possible motion for decertification either all or part of the class.

  Therefore, Defendant requests that the due date for the notice plan to be due at least 60 days

  from today’s date. Moreover, Defendant believes that the trial must be set out at least 7 months

  in order to allow for adequate time for class discovery to be completed and dispositive motions

  to be filed.

          Lastly, as for Plaintiff’s contentions regarding the alleged need for the “accounting

  database system” and the “potential customer/actual customer spreadsheet,” Defendant will in

  good faith meet and confer with Plaintiff on these issues.




                                                    3
Case 1:16-cv-02981-MSK-KMT Document 60 Filed 12/11/18 USDC Colorado Page 4 of 5




  /s/ Theodore E. Bacon                         /s/ Steven L. Woodrow
  Theodore E. Bacon                             Steven L. Woodrow
  Jacob M. Clark                                Patrick H. Peluso
  ALVARADOSMITH, APC
  633 W. Fifth Street, Suite 1100               WOODROW & PELUSO, LLC
  Los Angeles, California 90071                 3900 E. Mexico Avenue, Suite 300
  Tel: (213) 229-2400                           Denver, CO 80210
  Fax: (213) 229-2499                           Tel (720) 213-0675
  tbacon@AlvaradoSmith.com                      Facsimile (303) 927-0809
  jclark@AlvaradoSmith.com                      swoodrow@woodrowpeluso.com
  Attorneys for Defendant Eurton Electric       ppeluso@woodrowpeluso.com
  Company, Inc.                                 Attorneys for Plaintiff Tech Instrumentation,
                                                Inc.




                                            4
Case 1:16-cv-02981-MSK-KMT Document 60 Filed 12/11/18 USDC Colorado Page 5 of 5




                                  CERTIFICATE OF SERVICE
         I hereby certify that on December 11, 2018, I caused the foregoing to be filed with the
  Court using the Court’s electronic filing system.


                                               /s/ Steven L. Woodrow




                                                  5
